Citation Nr: 0824666	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-27 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to an initial disability evaluation in excess 
of 50 percent for 
post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from two rating decisions 
dated in February 2006 and February 2007 of the Department of 
Veterans Affairs ("VA") Regional Office ("RO") in 
Cleveland, Ohio in which the RO (1) denied service connection 
for hearing loss and (2) granted service connection for post-
traumatic stress disorder ("PTSD") with an assigned 
evaluation of 50 percent effective October 7, 2005.  The 
appellant, who had active service from January 1969 to August 
1971, appealed the 50 percent disability rating assigned to 
his service-connected PTSD and the denial of service 
connection for hearing loss to the Board.  Thereafter, the RO 
referred the case to the Board for appellate review.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The medical evidence of record indicates that the 
appellant has no ratable hearing loss for either ear.  

3.  The appellant's bilateral hearing acuity does not meet 
VA's definition of hearing loss.  

4.  The appellant's PTSD has been manifested by depression; 
anxiety; anger; severe social isolation; feelings of 
irritability; difficulties in concentrating; hypervigilance; 
sleep disturbances; exaggerated startle response; 
difficulties in adapting to stressful circumstances; severe 
impairment of the ability to establish and maintain effective 
relationships; and severe impairment in the ability to 
maintain employment.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during service, and sensorineural hearing loss may not be 
presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2007).

2.  The criteria for an initial disability rating of 70 
percent for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1 
- 4.14, 4.125 - 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2007).  With respect to the appellant's 
claims of entitlement to service connection for bilateral 
hearing loss and an initial disability rating in excess of 50 
percent for his service-connected PTSD, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the appellant's claims, 
a letter dated in November 2005 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
initial service connection claims.  The November 2005 letter 
informed the appellant that additional information or 
evidence was needed to support the initial service connection 
claims; and asked the appellant to send the information to 
VA. Pelegrini v. Principi, 18 Vet. App. 112 (2004)[Pelegrini 
II].  

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 (VA's regulation concerning VA assistance in 
developing claims) has been revised in part recently.  These 
revisions became effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the case at 
hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II].

In addition to the foregoing, the Board observes that the 
appellant's service medical records have been obtained and 
are associated with the claims file. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Board acknowledges for the record that 
the claims file does not contain any post-service VA 
treatment records or private medical records; however, it 
appears that such evidence is not available as the appellant 
has reported that he has not received medical treatment for 
either PTSD or hearing loss. See October 2005 application for 
compensation.  As such, there is no indication in the record 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
appellant was also afforded a VA audiological examination in 
September 2006 and two PTSD examinations in October 2006 and 
December 2006. 38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the appellant's service-connected 
PTSD since he was last examined. 38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted. VAOPGCPREC 11-95.  The 
appellant's PTSD examinations appear to be thorough and 
adequate upon which to base a decision.     

In terms of the appellant's PTSD claim, the Board observes 
that the U.S. Court of Appeals for Veterans Claims (the 
"Court") recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated." Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the appellant's service 
connection PTSD claim was granted and a disability rating and 
effective date were assigned in the February 2007 rating 
decision on appeal.  Thus, VA's duty to notify under 38 
U.S.C.A. § 5103(a) is discharged. See Sutton v. Nicholson, 20 
Vet. App. 419 (2006).  Accordingly, the Board concludes that 
any error in failing to provide adequate pre-adjudicative 
notice under 38 U.S.C.A. § 5103(a) in regards to this now 
increased rating claim was harmless.  

Lastly, the Board observes that prior to certification of the 
appellant's appeal, the RO provided the appellant with an 
explanation of disability ratings and effective dates 
potentially applicable to his claims. June 2007 letter from 
the RO to the appellant; Dingess/Hartman v. Nicholson, supra.  
Regardless, since the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for bilateral 
hearing loss, any questions as to the appropriate disability 
rating or effective date to be assigned to this claim are 
rendered moot, and no further notice is needed.  In terms of 
the appellant's PTSD claim, the Board finds that reasonable 
doubt requires that the appellant's disability rating be 
increased to 70 percent.  As such, any questions as to the 
appropriate effective date related to the appellant's PTSD 
disability will be addressed by the RO in effectuating the 
award.  

Therefore, since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless and proceeds with a merits 
adjudication of the appellant's claims. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

B.  Service connection for bilateral hearing loss 

In this case, the appellant contends that he is entitled to 
service connection for bilateral hearing loss on the basis 
that he was exposed to acoustic trauma during his period of 
service. August 2006 statement in support of claim.  As will 
be discussed in more detail below, the Board finds that the 
preponderance of the evidence is against the appellant's 
service connection claim.  As such, the appeal as to this 
issue must be denied.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a)(2007).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service. See  38 U.S.C.A. § 1137; 38 C.F.R. § 3.307, 3.309.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. §§ 3.303, 3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Court has held that the 
absence of evidence of a hearing loss disability in service 
is not fatal to a veteran's claim. Ledford v. Derwinski, 3 
Vet. App. 87 (1992).  The Court has also held that evidence 
of a current hearing loss disability and a medically sound 
basis for attributing such disability to service may serve as 
a basis for a grant of service connection. Hensley v. Brown, 
5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when a veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. See 38 
C.F.R. § 3.385. 

Turning to the merits of the appellant's claim, the Board 
initially notes for the record that a review of the 
appellant's service medical records reveal that they are 
silent in terms of complaints, treatment or diagnoses of 
hearing problems or hearing loss in service.  The appellant's 
January 1969 enlistment examination reflects that the 
appellant entered service with essentially normal hearing; 
and the appellant denied experiencing ear trouble, hearing 
loss or running ears at that time. January 1969 report of 
medical examination; January 1969 report of medical history.  
A review of the appellant's August 1971 service separation 
examination reveals that the appellant's clinical ear 
examination was found to be normal; and his hearing acuity 
appears to have been recorded as 15/15 for his right ear and 
10/15 for his left ear pursuant to the whispered and spoken 
voice hearing test. January 1971 report of medical 
examination.  The appellant did not undergo an audiometric 
examination at that time. Id.  However, his separation 
"PULHES" physical profile was noted to be the following:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) 
(observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service)).  

As stated in section A above, the appellant has not sought 
treatment in connection to his claimed bilateral hearing 
loss.  As such, the claims file does not contain any post-
service medical records revealing a diagnosis of hearing 
loss.  Of interest to the Board, however, is a VA 
audiological report dated in September 2006 contained in the 
claims file that indicates the appellant's hearing was tested 
and that the appellant was found to have no ratable hearing 
loss for either his left or right ear. See September 2006 VA 
examination report, p. 3.  In addition, the appellant's 
speech recognition scores pursuant to the Maryland CNC word 
list were reported to be 96 percent for the right ear and 94 
percent for the left ear. Id.  In reviewing the September 
2006 VA examination report, the Board acknowledges that the 
VA audiologist did not have access to the appellant's claims 
file at the time of testing. Id., pgs. 1, 3.  However, the 
Board finds the lack of claims file review in this instance 
was not prejudicial to the appellant since (1) consideration 
of evidence in the file would not have influenced the 
examiner's determination as to whether or not the appellant 
has a current hearing loss disability and (2) an addendum 
report submitted by the September 2006 examiner in 
relationship to a separate claim reveals that the audiologist 
was provided with and reviewed the appellant's claims file in 
December 2006. December 2006 addendum report. 

Thus, at present, there is no medical evidence of record 
indicating that the appellant has been diagnosed with hearing 
loss, much less hearing loss that qualifies as a disability 
for VA purposes.  As set forth above, one of the elements 
necessary for service connection is medical evidence of a 
current disability.  The Court has held that there can be no 
valid claim without proof of a present disability. Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau  v. Derwinski, 2 
Vet. App. 141 (1992).  In fact, the existence of a current 
disability is the cornerstone of a claim for VA disability 
benefits. See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  In the absence of competent medical evidence showing 
that the appellant presently has bilateral hearing loss, 
there is no basis for the granting of service connection 
under any theory.  Therefore, the Board finds that the 
preponderance of evidence is against the appellant's claim 
and the appeal must be denied.   

C.  Initial disability rating in excess of 50 percent for 
PTSD

The appellant has been assigned a 50 percent disability 
rating for his PTSD under the provisions of 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).  He contends, however, 
that his PTSD is more disabling than currently evaluated and 
has appealed for an increased rating. See April 2007 notice 
of disagreement; July 2007 statement with VA Form 9.  As will 
be discussed in more detail below, the Board finds that the 
evidence of record is in relative equipoise; and as such, 
reasonable doubt requires that the appeal be granted to the 
extent that the appellant's disability rating is increased to 
70 percent. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While a veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period. See also Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

At the outset, the Board notes that the appellant has been 
diagnosed with dysthymic disorder secondary to his service-
connected PTSD. December 2006 VA examination report, pgs. 9-
10; see also October 2006 VA examination report, p. 4 
(appellant diagnosed with chronic PTSD with depression).  
Based upon this record, the Board finds it appropriate to 
consider the appellant's overall psychiatric impairment in 
evaluating this claim. See Mittleider v. West, 11 Vet. App. 
181 (1998) (observing that when it is not possible to 
separate the effects of a service-connected condition and a 
non-service-connected condition, the provisions of 38 C.F.R. 
§ 3.102 mandate that reasonable doubt on any issue was to be 
resolved in the veteran's favor, and that all signs and 
symptoms be attributed to the service-connected condition).




The appellant's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under Diagnostic Code 
9411, a 50 percent disability rating requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and-long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships. 
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id. 

Finally, a 100 percent disability rating is warranted upon a 
showing of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name. Id. 




The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Within the 
DSM-IV, Global Assessment Functioning ("GAF") scores are a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." See Carpenter v. Brown, 8 Vet. App. 
240 (1995); see also Richard v. Brown, 9 Vet. App. 266 
(1996).  A GAF score is highly probative as it relates 
directly to the appellant's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders. See Massey v. Brown, 
7 Vet. App. 204 (1994).  

In this case, the appellant has been assigned GAF scores of 
60 and 40. See VA examination reports dated in October 2006 
and December 2006.  Typically, GAF scores ranging from 60 to 
51 reflect moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social and occupational functioning (e.g., 
friends, conflicts with peers or co-workers).  Scores ranging 
from 50 to 41 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep job).  Scores 
ranging from 40 to 31 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  

The issue before the Board is whether the appellant is 
entitled to a disability rating in excess of 50 percent.  
After considering the limited evidence of record that 
consists of the appellant's statements and two (2) VA 
examination reports dated in October 2006 and December 2006, 
the Board finds that reasonable doubt should be resolved in 
the appellant's favor in terms of the assignment of an 
increased rating of 70 percent.  

Specifically, the evidence of record reveals that the 
appellant has reported experiencing sleep difficulties that 
include insomnia, nightmares and daytime intrusive thoughts, 
difficulties in concentration, hypervigilance and exaggerated 
startle response as a result of his memories of Vietnam. See 
October 2005 statement submitted with claim; December 2006 VA 
examination report, pgs. 8-9.  The evidence also reveals that 
the appellant experiences feelings of depression, such that 
he has actually been found to met the diagnostic criteria for 
dysthymic disorder; and that he suffers from severe symptoms 
of anxiety - - to the extent that the December 2006 VA 
examiner reported that the appellant appeared to be so tense 
during his examination that his fingers turned white from the 
pressure he was applying as he kept them folded in his lap. 
December 2006 VA examination report, pgs. 5, 9.  While the 
appellant has not been found to experience memory loss, he 
has reported problems with his memory as a result of his 
PTSD. October 2005 statement submitted with claim; December 
2006 VA examination report, p. 6.  He has also acknowledged 
having periodic thoughts of death, but has denied suicidal 
and homicidal intent. December 2006 VA examination report, p. 
5.   

In addition to the foregoing, the appellant has described 
himself as being "moody" and "angry." October 2005 
statement submitted with claim; December 2006 VA examination 
report, p. 3.  He has reported experiencing daytime panic 
attacks approximately once a week; and that he awakens twice 
a week abruptly feeling "startled and nervous" without 
awareness of what triggers those events. December 2006 VA 
examination report, p. 3.  He has indicated that he avoids 
activities that remind him of his service in Vietnam; and 
that he does not feel connected to anyone - - including his 
grandchildren. Id., p. 7.  In this regard, the appellant has 
essentially reported that he is a "loner"; that he is 
suspicious of others; and that he has a difficult time with 
personal relationships. October 2005 statement submitted with 
claim.  His desire to isolate himself has affected his 
ability to adapt to stressful circumstances and has 
significantly impaired his ability to establish and maintain 
effective relationships.  Specifically, while the evidence 
shows the appellant was married for a period of 19 years, it 
also indicates that he and his spouse divorced in 1994 due to 
his desire to isolate himself; and that the appellant he now 
lives with his son, daughter-in-law and two grandchildren. 
December 2006 VA examination report, pgs. 2, 5.  However, 
even though the appellant lives with his family, he continues 
to isolate himself from them and has a tendency to become 
angry and to "yell" at them for no reason as a result of 
his irritability and anxiety. Id.  In terms of other 
relationships, the appellant has indicated that he does not 
have any friends. Id., pgs. 2-3.  He has reported that he has 
no desire to leave his house; and that he essentially must 
force himself to do so when going to work. Id., pgs. 4-5.  
The appellant has not sought professional treatment for his 
PTSD symptomatology due to his distrust of doctors and desire 
to isolate; and the Board finds it notable that the appellant 
has been found to exhibit agoraphobic-like behavior even 
though his ultimate diagnosis is PTSD. December 2006 VA 
examination report. pgs. 1-2, 7.  

In terms of the appellant's employment, the appellant has 
reported that he has chosen to work as a truck driver so that 
he can work alone; and that he attempts to "stay away" from 
his bosses as much as he can. October 2005 statement 
submitted with claim.  While he has been employed since 1972, 
the appellant reports changing jobs numerous times due to his 
PTSD symptoms and that he has essentially been unable to hold 
a job for longer than a year or two at a time because of 
those symptoms. December 2006 VA examination report, pgs. 2-
3; see also October 2005 statement submitted with claim.  
Lastly, the appellant's PTSD and depression appear to have an 
influence at times on the appellant's ability to care for his 
personal appearance and hygiene (October 2005 statement 
submitted with claim; December 2006 VA examination report, p. 
6), although the appellant has been judged to be fully 
capable of maintaining his activities of daily living. 
December 2006 VA examination report, p. 6.

In light of the above-referenced evidence, the Board finds 
that an increased rating of 70 percent is warranted in this 
case.  In making this decision, the Board acknowledges that 
the medical evidence of record is in conflict to the extent 
that the October 2006 and December 2006 VA examiners differ 
in their views regarding the severity of the appellant's 
PTSD. October 2006 VA examination report (the examiner 
diagnosed the appellant with chronic, moderate PTSD with 
depression); December 2006 VA examination report (the 
examiner diagnosed the appellant with chronic, severe PTSD 
and Dysthymic Disorder).  In addition, the Board acknowledges 
that the appellant PTSD symptomatology does not meet some of 
the sample rating criteria listed for a 70 percent rating in 
Diagnostic Code 9411.  However, neither of the foregoing 
observations prohibits the assignment of an increased rating 
in this case.  

In regards to the conflicting VA examination reports of 
record, the Board finds it significant that the October 2006 
VA medical opinion was based exclusively upon a clinical 
interview of the appellant, absent a review of his claims 
file; and that the opinion appears to have been influenced by 
the appellant's long-term work history without consideration 
of the isolated nature of the appellant's work. October 2006 
VA examination report, pgs. 1,4.  In light of these 
deficiencies, the Board utilizes its discretion and assigns 
more probative weight and value to the medical findings 
provided in the December 2006 VA examination report. See 
Hayes v. Brown, 5 Vet. App. 60 (1993); Guerrieri v. Brown, 4 
Vet. App. 467 (1993) (the Board is responsible for assessing 
the credibility and weight to be given to the evidence). 

In addition to the foregoing, the Board acknowledges that the 
record on appeal is devoid of medical evidence indicating 
that the appellant (1) experiences obsessional rituals that 
interfere with routine activities, (2) has exhibited 
intermittently illogical, obscure, or irrelevant speech, (3) 
experiences spatial disorientation or (4) suffers from an 
inability to establish and maintain effective relationships.  
However, the Board finds that an assigned rating of 70 
percent is most consistent with the appellant's overall 
symptomatology, particularly in light of the December 2006 VA 
medical findings that the appellant's psychosocial and 
occupational functioning is impaired (to include the medical 
opinion that the appellant's occupational functioning is 
essentially restricted to the confines of the cab of his 
truck) and that the appellant's prognosis for improvement is 
poor. Id., pgs. 9-11.  The Board is also confident that a 70 
percent disability rating is appropriate in light of the GAF 
score of 40 assigned by the December 2006 VA examiner. Id., 
p. 9.  As such, the Board resolves doubt in the appellant's 
favor and finds that his present symptomatology fulfills the 
rating criteria for a 70 percent disability evaluation.  



Thus, the Board must next address the question of whether the 
appellant is entitled to a disability rating in excess of 70 
percent.  After reviewing all evidence of record, with 
particular attention to the appellant's statements, the Board 
is of the opinion that the schedular criteria for a 100 
percent disability rating have not been met as the 
appellant's overall symptomatology does not illustrate that 
he experiences total occupational and social impairment.  In 
this regard, the Board observes that although the appellant 
experiences severe occupational and social impairment, his VA 
examination reports reveal him to be alert, oriented and 
cooperative.  His thought processes and thought content have 
been found to be without impairment; and his speech has 
generally been reported as normal.  The appellant has 
consistently denied experiencing delusions and 
hallucinations.  The evidence also does not reveal that the 
appellant has been found to have psychomotor retardation or 
agitation; nor has he exhibited signs of psychosis.  In 
December 2006, the appellant denied suicidal or homicidal 
intent. 

Although described as irritable and angry, the appellant has 
not been found to have problems controlling his impulses. 
December 2006 VA examination report, p. 7.  In terms of the 
appellant's family relationships, the Board acknowledges that 
these relationships are strained but finds it significant 
that these relationships exist.  In addition, the Board 
observes that while there is evidence that the appellant has 
been neglectful at times of his personal appearance and 
hygiene, he has been found to be able to perform activities 
of daily living. Id., p. 6.  Lastly, the appellant has been 
found not to have any cognitive defects or perceptual 
disturbances; nor is there any indication in the medical 
evidence of record that the appellant has the type of memory 
loss for which a 100 percent schedular evaluation would be 
warranted.  He has also not exhibited paranoid ideation or 
ritualistic behavior. 	

Therefore, after reviewing the totality of the evidence 
referenced above, the Board finds that although the 
appellant's PTSD results in severe impairment in social and 
occupational functioning, this impairment does not currently 
rise to the level of total occupational and social 
impairment.  The Board finds that the appellant's GAF scores 
of record support this conclusion.  As such, the Board 
concludes that a 100 percent schedular evaluation is not 
warranted in this case at this time.  Nonetheless, should the 
appellant's disability picture change in the future, the 
appellant may submit additional evidence which may qualify 
him for the assignment of a higher schedular rating. See 38 
C.F.R. § 4.1.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present "an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards." 38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board concludes that there is no evidence 
indicating that the appellant has experienced frequent 
periods of hospitalization as a result of his PTSD.  While 
there is evidence in this case that the appellant's PTSD 
impairs his ability to work, such impairment is already 
contemplated by the applicable schedular criteria and has 
been weighed heavily in the granting of the appellant's 70 
percent rating. See Van Hoose v. Brown, 4 Vet. App. 361 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Thus, the Board finds that the appellant's service-connected 
PTSD does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1).  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

Service connection for bilateral hearing loss is denied.

An initial disability evaluation of 70 percent for post-
traumatic stress disorder is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


